Exhibit 10.7




INTERCREDITOR AGREEMENT

INTERCREDITOR AGREEMENT (this “Agreement”) dated as of March 19, 2014, by and
between the First Lien Agent (such term, and each other term used but not
defined in this preamble or in the recitals to this Agreement, having the
meaning assigned thereto in Section 1), for itself and on behalf of the other
First Lien Creditors, and the Second Lien Creditor, and acknowledged and agreed
by the Borrowers and the other Obligors.

RECITALS:

WHEREAS, Implant Sciences Corporation, a Massachusetts corporation (together
with its successors and assigns, including any receiver, trustee or
debtor-in-possession, the “Borrower”), the Investors (as defined therein)
(together with their successors and assigns (other than the Second Lien Creditor
as a purchaser under Section 5), including any successor pursuant to any initial
or subsequent Refinancing of a First Lien Purchase Agreement, the “First Lien
Investors”) and the First Lien Agent are, simultaneously with the execution and
delivery of this Agreement, entering into a Note Purchase Agreement dated as of
the date hereof (as amended or otherwise modified from time to time, the
“Initial First Lien Purchase Agreement”), pursuant to which the First Lien
Investors have made loans to the Borrower evidenced by Senior Secured Promissory
Notes dated the date hereof (as amended or otherwise modified from time to time,
the “First Lien Notes”);

WHEREAS, in connection with the Initial First Lien Purchase Agreement, C
Acquisition Corp., a Delaware corporation (“C Acquisition”), Accurel Systems
International Corporation, a California corporation (“Accurel”), and IMX
Acquisition Corp., a Delaware corporation (“IMX;” each of the Borrower, C
Acquisition, Accurel and IMX, together with their successors and assigns,
including any receiver, trustee or debtor-in-possession, a “Credit Party” and
collectively, the “Credit Parties”), are, simultaneously with the execution and
delivery of this Agreement, executing and delivery a Guaranty dated as of the
date hereof (as amended or otherwise modified from time to time, the “Initial
First Lien Guaranty”) in favor of the First Lien Agent, pursuant to which the
Credit Parties (other than the Borrower) will guaranty the Borrower’s
obligations to the First Lien Investors and the First Lien Agent under the
Initial First Lien Purchase Agreement and the First Lien Notes;

WHEREAS, the Borrower, the other Credit Parties and the First Lien Agent are,
simultaneously with the execution and delivery of this Agreement, entering into
a Security Agreement dated as of the date hereof (as amended or otherwise
modified from time to time, the “Initial First Lien Security Agreement”),
pursuant to which the Borrower and the other Credit Parties will grant to the
First Lien Agent, for the benefit of the First Lien Creditors, a Lien on
substantially all of their assets, all as more particularly described in the
Initial First Lien Security Agreement;

WHEREAS, the Borrowers, the other Credit Parties and DMRJ Group LLC (together
with its successors and assigns, including any successor pursuant to any initial
or subsequent Refinancing of a Second Lien Credit Agreement, the “Second Lien
Creditor”), entered into a Credit Agreement dated as of September 4, 2009 (as
amended through the date hereof and as further amended or otherwise modified
from time to time, the “Initial Second











--------------------------------------------------------------------------------

Lien Credit Agreement”), pursuant to which the Second Lien Creditor made and may
make certain loans to the Borrower which are evidenced by the Amended and
Restated Promissory Note, dated as of September 29, 2011 issued by the Borrower
to the Second Lien Creditor as amended or otherwise modified from time to time,
the “Second Lien Note”);

WHEREAS, in connection with the Initial Second Lien Credit Agreement, the Credit
Parties (other than the Borrower) executed and delivered a Guaranty dated as of
September 4, 2009 (as amended or otherwise modified from time to time, the
“Initial Second Lien Guaranty”) in favor of the Second Lien Creditor, pursuant
to which the Credit Parties (other than the Borrower) guaranteed the Borrower’s
obligations to the Second Lien Creditor under the Initial Second Lien Credit
Agreement and the Second Lien Note;

WHEREAS, the Borrower, the other Credit Parties and the Second Lien Creditor
Agent entered into a Security Agreement dated as of September 4, 2009 (as
amended or otherwise modified from time to time, the “Initial Second Lien
Security Agreement”), pursuant to which the Borrower and the other Credit
Parties granted to the Second Lien Creditor a Lien on substantially all of their
assets, all as more particularly described in the Initial Second Lien Security
Agreement;

WHEREAS, the Second Lien Creditor, and the First Lien Agent, on behalf of the
First Lien Creditors, wish to set forth their agreement as to certain of their
respective rights and obligations with respect to the assets of the Borrowers
and the other Credit Parties and their understanding relative to their
respective positions in certain assets of the Borrowers and the other Credit
Parties; and

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

Section 1.

Definitions.

1.1

General Terms.  As used in this Agreement, the following terms shall have the
respective meanings indicated below, such meanings to be applicable equally to
both the singular and the plural forms of the terms defined:

“Affiliate”: with respect to any Person, each officer, director, general partner
or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” means the possession of
either (a) the power to vote, or the beneficial ownership of, 10% or more of the
Voting Stock of such Person or (b) the power to direct or cause the direction of
the management and policies of such Person, whether by contract or otherwise.

“Agreement”: as defined in the preamble hereof.

“Assignment”: as defined in Section 5.1.

“Bankruptcy Code”: the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §101, et
seq.).





2




--------------------------------------------------------------------------------

“Bankruptcy Law”: the Bankruptcy Code and any other federal, state, provincial
or foreign bankruptcy, winding up, reorganization, insolvency, receivership or
similar law affecting creditors’ rights or any other law pursuant to which
proceedings may be commenced seeking or imposing any stay, reorganization,
arrangement, composition or readjustment of obligations or indebtedness.

 “Borrower”: as defined in the recitals hereof.

“Business Day”: any day of the year that is not a Saturday, a Sunday or a day on
which banks are required or authorized to close in New York City.

“Collateral”: all property and interests in property and proceeds thereof now
owned or hereafter acquired by any Obligor in or upon which a Lien (including
any Liens granted in an Insolvency Proceeding) is granted or required or
purported to be granted by such Obligor in favor of any Secured Creditor as
security for all or any part of the Obligations whether or not such Lien is
valid, perfected or enforceable.

“Credit Party”: as defined in the recitals hereof.

“Defaulting Creditor”: as defined in Section 5.6(c).

“DIP Financing”: the obtaining of credit or incurring debt secured by Liens on
all or any portion of the Collateral pursuant to section 364 of the Bankruptcy
Code or any other analogous Bankruptcy Law.

“DIP Liens”: as defined in Section 6.2.

“Discharge of First Lien Obligations”: (a) actual payment in full in cash of the
principal of and interest (including interest accruing on or after the
commencement of an Insolvency Proceeding, whether or not such interest would be
allowed or allowable in such proceeding) on all outstanding Indebtedness (as
defined in the First Lien Purchase Agreement) included in the First Lien
Obligations, (b) actual payment or, in the case of contingent obligations, cash
collateralization in full in cash of all other First Lien Obligations (including
indemnification obligations in respect of known contingencies and fees, costs or
charges accruing on or after the commencement of an Insolvency Proceeding,
whether or not such fees, costs or charges would be allowed or allowable in the
proceeding) that are due and payable or otherwise accrued and owing at or prior
to the time the amounts referenced in clause (a) above  are paid (other than
contingent indemnification Obligations for which no claim or demand for payment,
whether oral or written, has been made at such time) , (c) termination or
expiration of all commitments to extend credit that would be First Lien
Obligations and (d) no Person has any further right to obtain any loans or other
extensions of credit under the documents relating to such First Lien
Obligations.

“Discharge of Second Lien Obligations”: (a) actual payment in full in cash of
the principal of and interest (including interest accruing on or after the
commencement of an Insolvency Proceeding, whether or not such interest would be
allowed or allowable in such proceeding) on all outstanding Indebtedness
included in the Second Lien Obligations, (b) actual payment in full in cash of
all other Second Lien Obligations (including indemnification





3




--------------------------------------------------------------------------------

obligations in respect of known contingencies and fees, costs or charges
accruing on or after the commencement of an Insolvency Proceeding, whether or
not such fees, costs or charges would be allowed or allowable in the proceeding)
that are due and payable or otherwise accrued and owing at or prior to the time
such principal and interest are paid (other than contingent indemnification
Obligations for which no claim or demand for payment, whether oral or written,
has been made at such time), (c) termination or expiration of all commitments to
extend credit that would be Second Lien Obligations, and (d) no Person has any
further right to obtain any loans or other extensions of credit under the
documents relating to such Second Lien Obligations.

“Disposition”: any sale, lease, exchange, transfer or other disposition, and
“Dispose” and “Disposed of” shall have correlative meanings.

“Distribution”: with respect to any indebtedness or obligation, (a) any payment
or distribution by any Person of cash, securities or other property, by setoff
or otherwise, on account of such indebtedness or obligation or (b) any
redemption, purchase or other acquisition of such indebtedness or obligation by
any Person.

“Documents”: the First Lien Documents and the Second Lien Documents, or any of
them.

“Dollars” or “$” shall mean the lawful currency of the United States of America.

“Enforcement Action”: (a) to take any action to foreclose, execute, arrest,
levy, or collect on, take possession or control (by set off or otherwise) of,
sell or otherwise realize upon (judicially or non-judicially), or lease,
license, or otherwise dispose of (whether publicly or privately), any
Collateral, or otherwise exercise or enforce remedial rights with respect to any
Collateral under the First Lien Documents or the Second Lien Documents
(including by way of set-off, recoupment, notification of a public or private
sale or other disposition pursuant to the UCC or other applicable law,
notification to account debtors, notification to depositary banks under deposit
account control agreements, securities intermediaries under securities accounts
or commodities intermediaries under commodities accounts, or exercise of rights
under landlord consents, bailee waivers or similar agreements, if applicable,
but excluding the execution and delivery of documentation solely to obtain
control (as defined in Section 3.3(a)) over deposit accounts or securities
accounts to the extent permitted by Section 3.3), (b) to, or to enter into (or,
if the First Lien Agent consents thereto after the occurrence and during the
continuation of an Event of Default, any Obligor enters into) any agreement in
order to have a third party to, solicit bids to effect the liquidation or
disposition of Collateral or to engage or retain sales brokers, marketing
agents, investment bankers, accountants, appraisers, auctioneers, or other third
Persons for the purposes of  marketing, promoting, or selling any Collateral,
(c) to receive a transfer of any Collateral (other than a payment in respect of
Obligations initiated by a Borrower while no Event of Default is continuing) in
satisfaction of Indebtedness or any other Obligation secured thereby or make a
credit bid for the purpose of doing so (whether or not in an Insolvency
Proceeding), (d) to notify account debtors to make payments to any Secured
Creditor or its agents, (e) to otherwise enforce or take any action to enforce a
Lien or to exercise another right or remedy, as a secured creditor or an
unsecured creditor, pertaining to the Collateral at law, in equity, or pursuant
to the First Lien Documents or Second Lien Documents (including  





4




--------------------------------------------------------------------------------

exercising voting rights in respect of equity or debt interests comprising any
of the Collateral), (f) to effect the Disposition of any Collateral by any
Obligor after the occurrence and during the continuation of an Event of Default,
(g) to take any other remedial actions as a Secured Creditor against any
Collateral, (h) to commence any legal proceedings or actions against or with
respect to any Obligor or any of such Obligor’s assets for the purpose of
effecting or facilitating any of the actions described in clauses (a) through
(g) above, or (i) to commence any Insolvency Proceeding against any Obligor.

“Event of Default”: each “Event of Default” or similar term, as such term is
defined in any First Lien Document or any Second Lien Document.

“Exigent Circumstances”: circumstances that the First Lien Agent reasonably
believes render necessary or appropriate an Enforcement Action to prevent or
mitigate the destruction of, physical harm to, impairment of or decrease in
value of any Collateral or the rights and interests of the First Lien Creditors
therein (including without limitation any loss of priority of the Liens of the
First Lien Creditors and any impairment of rights arising from any movement of
any item of Collateral).

“Final Order”: an order of the bankruptcy court or any other court of competent
jurisdiction as to which the time to appeal, petition for certiorari, or move
for reargument or rehearing has expired and as to which no appeal, petition for
certiorari, or other proceedings for reargument or rehearing shall then be
pending, or, in the event that an appeal, writ of certiorari, or reargument or
rehearing thereof has been filed or sought, such order of the bankruptcy court
or other court of competent jurisdiction shall have been affirmed by the highest
court to which such order was appealed, or from which certiorari, reargument or
rehearing was sought, and the time to take any further appeal, petition for
certiorari or move for reargument or rehearing shall have expired; provided that
the possibility that a motion under Rule 59 or Rule 60 of the U.S. Federal Rules
of Civil Procedure or any analogous rule under the U.S. Federal Rules of
Bankruptcy Procedure or other applicable rules of civil procedure in the
relevant jurisdiction, may be filed with respect to such order shall not cause
such order not to be a Final Order.

“First Lien Agent”: BAM Administrative Services LLC in its capacity as agent for
the First Lien Creditors under the First Lien Documents, and its successors and
assigns in such capacity (including any New First Lien Agent that is deemed to
be the First Lien Agent pursuant to Section 4.5).

“First Lien Collateral Documents”: the Initial First Lien Security Agreement,
and any other documents or instruments granting or purporting to grant a Lien on
real or personal property to secure a First Lien Obligation or granting rights
or remedies with respect to such Liens.

 “First Lien Creditors”: the First Lien Agent, the First Lien Investors and the
other Persons from time to time holding First Lien Obligations.

“First Lien Documents”: the First Lien Purchase Agreement, all Transaction
Documents (as such term is defined in the First Lien Purchase Agreement) and all
other agreements, instruments and other documents at any time executed or
delivered by any Obligor





5




--------------------------------------------------------------------------------

or any other Person with, to or in favor of the First Lien Agent or any other
First Lien Creditor in connection therewith or related thereto, including such
documents evidencing initial and subsequent Refinancings of the First Lien
Obligations, in each case, as the same may be amended, amended and restated,
supplemented, modified, replaced, substituted or renewed from time to time.

“First Lien Investors”: as defined in the recitals hereto.

“First Lien Loans”: any loans or advances outstanding under the First Lien
Documents.

“First Lien Obligations”: all Obligations of the Obligors under the First Lien
Purchase Agreement and the other First Lien Documents, including the guaranties
under the First Lien Documents or any other agreement or instrument granting or
providing for the perfection of a Lien securing any of the foregoing.
 Notwithstanding any other provision hereof, the term “First Lien Obligations”
will include accrued interest, fees, costs, and other charges incurred under the
First Lien Purchase Agreement and the other First Lien Documents, whether
incurred before or after the commencement of an Insolvency Proceeding, and
whether or not allowed or allowable in an Insolvency Proceeding.  To the extent
that any payment with respect to the First Lien Obligations (whether by or on
behalf of any Obligor, as proceeds of security, enforcement of any right of
set-off, or otherwise) is declared to be fraudulent or preferential in any
respect, set aside, avoided, or required to be paid to a debtor in possession,
trustee, receiver, or similar Person, then the obligation or part thereof
originally intended to be satisfied will be deemed to be reinstated and
outstanding as if such payment had not occurred.

“First Lien Purchase Agreement”:  (a) the Initial First Lien Purchase Agreement
and (b) each loan or credit agreement evidencing any replacement, substitution,
renewal, or initial or subsequent Refinancing of the Obligations under the
Initial First Lien Purchase Agreement, in each case, as the same may be amended,
amended and restated, supplemented, modified, replaced, substituted or renewed
from time to time or Refinanced in accordance with the terms of this Agreement.

“Governmental Authority”: any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Indemnified First Lien Person”: as defined in Section 5.1.

“Initial First Lien Purchase Agreement”: as defined in the recitals hereto.

“Initial Second Lien Credit Agreement”: as defined in the recitals hereto.

“Insolvency Proceeding”: as to any Obligor or Collateral, any of the following:
 (a) any case, action or proceeding before any court or other Governmental
Authority or pursuant





6




--------------------------------------------------------------------------------

to any Bankruptcy Law relating to bankruptcy, reorganization, arrangement,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors or enforcement of a mortgage in respect of a vessel, or (b) any general
assignment for the benefit of creditors, composition, marshaling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; in each case in (a) and (b) above,
undertaken under the law of any jurisdiction, including the Bankruptcy Code.

“Junior Adequate Protection Liens”: as defined in Section 6.3(b).

“Lien”: any mortgage, deed of trust, pledge, hypothecation, assignment, charge,
deposit arrangement, encumbrance, easement, lien (statutory or otherwise),
security interest or other security arrangement and any other preference,
priority or preferential arrangement of any kind or nature whatsoever, including
any conditional sale contract or other title retention agreement, the interest
of a lessor under a capital lease and any synthetic or other financing lease
having substantially the same economic effect as any of the foregoing.

“Maximum First Lien Principal Amount”: the sum of (a) $16,500,000, plus (b)
amounts in respect of interest, fees, costs and premium (if any), in each case
above accruing in respect of or attributable to, but only accruing in respect of
or attributable to, the aggregate principal amount of the First Lien Obligations
at any one time not to exceed the amount referred to in clause (a) above, in
each case that have been paid in-kind or capitalized.

“New First Lien Agent”: as defined in Section 4.5(a).

“New First Lien Documents”: as defined in Section 4.5(a).

“New First Lien Obligations”: as defined in Section 4.5(a).

“New Second Lien Agent”: as defined in Section 4.5(b).

“New Second Lien Documents”: as defined in Section 4.5(b).

“New Second Lien Obligations”: as defined in Section 4.5(b).

“Obligations”: with respect to any Obligor, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Obligor to any Secured Creditor arising out of, under, or in connection with,
any agreement, whether direct or indirect (regardless of whether acquired by
assignment), absolute or contingent, due or to become due, whether liquidated or
not, now existing or hereafter arising and however acquired, and whether or not
evidenced by any instrument or for the payment of money (including all interest,
fees, and charges whether or not accruing after the filing of any Insolvency
Proceeding with respect to any Obligations, whether or not a claim for such
post-filing or post-petition interest, fees, and charges is allowed or allowable
in any such proceeding), including all other fees, expenses (including fees,
charges and disbursement of counsel), interest, commissions, charges, costs,
disbursements, indemnities and reimbursement of amounts paid and other sums
chargeable to such Obligor under any agreement.





7




--------------------------------------------------------------------------------

“Obligor”: each Borrower, each Credit Party and each other Person that is liable
on or in respect of the First Lien Obligations or Second Lien Obligations or
that has granted or purported to grant a Lien on any assets as Collateral to
secure the First Lien Obligations or Second Lien Obligations, together with such
Person’s successors and assigns, including a receiver, trustee or
debtor-in-possession on behalf of such Person.

“Party”: a party to this Agreement (other than the Obligors).

“Permitted Second Lien Disposition” shall mean a Disposition (excluding any
collection of any Collateral consisting of an obligation) of any Collateral in
connection with an Enforcement Action by the Second Lien Creditor after the
expiration of the Standstill Period and subject to the terms of Section 3.1 of
this Agreement, which Disposition is commercially reasonable in all respects and
undertaken on an arm’s length basis with parties that are not Affiliates of any
of the Second Lien Creditor.

“Person”: an individual, partnership, corporation (including a business trust
and a public benefit corporation), joint stock company, estate, association,
firm, enterprise, trust, limited liability company, unincorporated association,
joint venture, other entity or Governmental Authority.

“Pledged Collateral”: any Collateral in the possession or control (as defined in
Section 3.3) of the First Lien Agent or the Second Lien Creditor.

“Proceeds”: (a) all “proceeds,” as defined in Article 9 of the UCC, of the
Collateral, and (b) whatever is recovered when any Collateral is sold,
exchanged, collected or  Disposed of, whether voluntarily or involuntarily,
including any additional or replacement Collateral provided during any
Insolvency Proceeding and any payment or property received in an Insolvency
Proceeding on account of, or from, Collateral, an interest in Collateral or the
value of any Collateral.

“Purchase Date”: as defined in Section 5.2.

“Purchase Event”: as defined in Section 5.1.

“Purchase Notice”: as defined in Section 5.2.

“Purchase Obligations”: as defined in Section 5.1.

“Purchase Price”: as defined in Section 5.3.

“Recovery”: as defined in Section 6.8.

“Refinance”: in respect of any First Lien Obligations or Second Lien Obligations
or the commitments related thereto, to refinance, replace, refund, or repay, or
to issue other Obligations or commitments in exchange or replacement for such
Obligations or commitments relating thereto (whether or not fully utilized) in
whole or in part, whether with the same or different lenders, agents, or
arrangers. “Refinanced” and “Refinancing” have correlative meanings.





8




--------------------------------------------------------------------------------

“Release Documents”: termination statements, releases, and other documents
reasonably necessary or advisable to release, release of record, or evidence the
release of a Lien or of a guaranty obligation in connection with the disposition
of Stock of an Obligor.

“Requisite Second Lien Creditor”: Second Lien Creditor holding more than 50% of
the outstanding principal balance of the Second Lien Loans.

“Second Lien Collateral Documents”: the “Collateral Documents” as defined in the
Second Lien Credit Agreement, and any other documents or instruments granting or
purporting to grant a Lien on real or personal property to secure a Second Lien
Obligation or granting rights or remedies with respect to such Liens.

“Second Lien Credit Agreement”: (a) the Initial Second Lien Credit Agreement and
(b) each loan or credit agreement evidencing any replacement, substitution,
renewal, or initial or subsequent Refinancing of the Obligations under the
Second Lien Credit Agreement, in each case as the same may be amended, amended
and restated, supplemented, modified, replaced, substituted or renewed from time
to time or Refinanced in accordance with the terms of this Agreement.

“Second Lien Creditor”: as defined in the recitals hereto.

“Second Lien Default”: any “Event of Default” or similar term, as such term is
defined under the Second Lien Documents.

“Second Lien Default Notice”: with respect to any Second Lien Default, a written
notice from the Second Lien Creditor to the First Lien Agent, with a copy to the
Obligors, stating that such notice is a “Second Lien Default Notice,” indicating
that such Second Lien Default has occurred, and describing such Second Lien
Default in reasonable detail.  

“Second Lien Documents”: the Second Lien Credit Agreement, all Transaction
Documents (as such term is defined in the Second Lien Credit Agreement) and all
other agreements, instruments and other documents at any time executed or
delivered by any Obligor or any other Person with, to or in favor of the Second
Lien Creditor in connection therewith or related thereto, including such
documents evidencing successive Refinancings of the Second Lien Obligations, in
each case, as the same may be amended, amended and restated, supplemented,
modified, replaced, substituted or renewed from time to time.

“Second Lien Loans”: the loans or advances outstanding under the Second Lien
Documents.

“Second Lien Obligations”: all Obligations of the Obligors under (a) the Second
Lien Credit Agreement and the other Second Lien Documents, (b) the guaranties
under the Second Lien Documents, or (c) any other agreement or instrument
granting or providing for the perfection of a Lien securing any of the
foregoing.  Notwithstanding any other provision hereof, the term “Second Lien
Obligations” will include accrued interest, fees, costs, and other charges
incurred under the Second Lien Credit Agreement and the other Second Lien
Documents, whether incurred before or after the commencement of an Insolvency
Proceeding, and whether or not allowed or allowable in an Insolvency Proceeding.
To the extent that any payment with





9




--------------------------------------------------------------------------------

respect to the Second Lien Obligations (whether by or on behalf of any Obligor,
as proceeds of security, enforcement of any right of set-off or recoupment, or
otherwise) is declared to be fraudulent or preferential in any respect, set
aside, avoided, or required to be paid to a debtor in possession, trustee,
receiver, or similar Person, then the obligation or part thereof originally
intended to be satisfied will be deemed to be reinstated and outstanding as if
such payment had not occurred.

“Secured Creditors”: the First Lien Creditors and the Second Lien Creditor, or
any of them.

“Senior Adequate Protection Liens”: as defined in Section 6.2.

“Standstill Period”: the period commencing on the date of a Second Lien Default
and ending upon the date which is the earlier of (a) 120 days after the First
Lien Agent has received a Second Lien Default Notice with respect to such Second
Lien Default and (b) the date on which the Discharge of First Lien Obligations
shall have occurred; provided that in the event that as of any day during such
120 days, no Second Lien Default is continuing, then the Standstill Period shall
be deemed not to have commenced.

“Stock”: all shares of capital stock (whether denominated as common stock or
preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

“UCC”: the Uniform Commercial Code of any applicable jurisdiction and, if the
applicable jurisdiction shall not have any Uniform Commercial Code, the Uniform
Commercial Code as in effect in the State of New York.

“Voting Stock”: Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the occurrence of any contingency).

1.2

Certain Matters of Construction.  Unless otherwise stated or the context clearly
requires otherwise: (a) references to the First Lien Agent will refer to the
First Lien Agent acting on behalf of itself and on behalf of all of the other
First Lien Creditors; (b) definitions of terms apply equally to the singular and
plural forms; pronouns will include the corresponding masculine, feminine, and
neuter forms; (c) “will” and “shall” have the same meaning; (d) in computing
periods from a specified date to a later specified date, (i) the words “from”
and “commencing on” (and the like) mean “from and including,” (ii) the words
“to,” “until” and “ending on” (and the like) mean “to but excluding” and (iii)
the word “through” means “to and including”; (e) except as otherwise provided in
this Agreement, any action permitted under this Agreement may be taken at any
time and from time to time; (f) all indications of time of day mean New York
City time; (g) “including” means “including, but not limited to”; (h) “A or B”
means “A or B or both”; (i) references to a statute refer to the statute and all
regulations promulgated under or implementing the statute as in effect at the
relevant time, references to a specific provision of a statute or regulation
include successor provisions; (j) references to a





10




--------------------------------------------------------------------------------

section of the Bankruptcy Code also refer to any similar provision of other
Bankruptcy Law; (k) references to an agreement (including this Agreement) refer
to the agreement as the same may be amended, supplemented or modified at the
relevant time; (l) references to a Governmental Authority include any successor
Governmental Authority; (m) section references refer to sections of this
Agreement, references to numbered sections refer to all included sections (for
example, a reference to Section 6 also refers to Sections 6.1, 6.1(a), etc.),
and references to a section or article in an agreement, statute, or regulation
include successor and renumbered sections and articles of that or any successor
agreement, statute, or regulation; (n) references to a Person include the
Person’s permitted successors and assigns; (o) “herein,” “hereof,” “hereunder,”
and words of similar import refer to this Agreement in its entirety and not to
any particular provision; and (p) “asset” and “property” have the same meaning
and refer to both real and personal, tangible and intangible assets and
property, including cash, securities, accounts, and general intangibles,
wherever located.



Section 2.

Security Interests; Priorities.

2.1

Priorities.  Each Secured Creditor hereby acknowledges that other Secured
Creditors have been granted Liens upon the Collateral to secure their respective
Obligations.  A Lien on Collateral securing or purporting to secure any First
Lien Obligation will at all times be senior and prior in all respects to a Lien
on such Collateral securing or purporting to secure any Second Lien Obligation,
and a Lien on Collateral securing or purporting to secure any Second Lien
Obligation will at all times be junior and subordinate in all respects to a Lien
on such Collateral securing or purporting to secure any First Lien Obligation.  

2.2

No Alteration of Priority.  Except as otherwise expressly provided herein, the
priority of the Liens securing the First Lien Obligations, and the rights and
obligations of the Parties under this Agreement, will remain in full force and
effect irrespective of  (a) how a Lien was acquired (whether by grant,
possession, statute, operation of law, subrogation, judgment or otherwise), (b)
the time, manner, or order of the grant, attachment, filing, recordation, or
perfection of a Lien, (c) any conflicting provision of the UCC or other
applicable law, (d) any defect or deficiencies in, or non-perfection (including
any failure to perfect or lapse in perfection), setting aside,
recharacterization, or avoidance of, any Lien or a First Lien Document or a
Second Lien Document, (e) the modification, subordination or recharacterization
of a First Lien Obligation or a Second Lien Obligation, (f) the modification of
a First Lien Document or the modification of a Second Lien Document, (g) the
voluntary (to the extent not prohibited by the First Lien Documents or the
Second Lien Documents) or involuntary subordination of a Lien on Collateral
securing a First Lien Obligation to a Lien securing another obligation of an
Obligor or other Person, (h) the exchange of a security interest in any
Collateral for a security interest in other Collateral, (i) the commencement of
an Insolvency Proceeding, or (j) any other circumstance whatsoever, including a
circumstance that might be a defense available to, or a discharge of, an Obligor
in respect of a First Lien Obligation or a Second Lien Obligation or holder of
such Obligation and notwithstanding any conflicting terms or conditions which
may be contained in any of the Documents.

2.3

Perfection; Contesting Liens.  Except as provided in Section 3.3 as between the
First Lien Creditors and Second Lien Creditor, (a) the First Lien Agent will be
solely responsible for perfecting and maintaining the perfection of its Liens on
the First Lien Collateral, and (b) the





11




--------------------------------------------------------------------------------

Second Lien Creditor will be solely responsible for perfecting and maintaining
the perfection of its Liens on the Second Lien Collateral.  This Agreement is
intended solely to govern the respective Lien priorities as between the First
Lien Creditors and the Second Lien Creditor and does not impose on the First
Lien Creditors or the Second Lien Creditor any obligations in respect of the
disposition of Proceeds of foreclosure on any Collateral that would conflict
with a prior perfected claim in favor of another Person, an order or decree of a
court or other Governmental Authority, or applicable law.  The First Lien Agent
and the First Lien Creditors will have no liability to the Second Lien Creditor
for (and the Second Lien Creditor hereby waives any claim arising from) any
action or inaction by a First Lien Creditor with respect to any First Lien
Document, First Lien Obligations or Collateral, including (1) the maintenance,
preservation, or collection of the First Lien Obligations or any Collateral, and
(2) the foreclosure upon, or the sale, liquidation, maintenance, preservation,
or other disposition of, any Collateral, including any such action or inaction
that results in a default or event of default under the Second Lien Documents.
 The First Lien Agent will not have by reason of this Agreement or any other
document a fiduciary relationship with any First Lien Creditor or the Second
Lien Creditor, and the Second Lien Creditor will not have by reason of this
Agreement or any other document a fiduciary relationship with any First Lien
Creditor. The parties recognize that the interests of the First Lien Agent and
the Second Lien Creditor may differ, and the First Lien Agent may act in its own
interest or in the interest of the First Lien Creditors without taking into
account the interests of the Second Lien Creditor.  The First Lien Agent will
not contest, or support any Person in contesting, directly or indirectly, in any
proceeding (including an Insolvency Proceeding) the validity, enforceability,
perfection, characterization or priority of any Lien securing or purportedly
securing a Second Lien Obligation.  The Second Lien Creditor will not contest,
or support any Person in contesting, directly or indirectly, in any proceeding
(including an Insolvency Proceeding) the validity, enforceability, perfection,
characterization or priority of any Lien securing or purportedly securing a
First Lien Obligation.  Nothing in this Agreement shall be construed to (x)
prevent or impair the rights of any Secured Creditor to enforce this Agreement,
or (y) waive any default or event of default under the Second Lien Transaction
Documents resulting from the incurrence of First Lien Loans under the First Lien
Transaction Documents with a principal amount in excess of the Maximum First
Lien Principal Amount.  

2.4

Payment Over; Application of Proceeds of Collateral.  Until the Discharge of
First Lien Obligations, whether or not an Insolvency Proceeding has commenced
and without regard to whether the First Lien Creditors have exhausted all of
their remedies against the Obligors under the First Lien Documents or otherwise,
any Collateral, Distributions in respect thereof or Proceeds thereof received by
the Second Lien Creditor, including any such Collateral constituting Proceeds,
or any payment or Distribution, that may be received by the Second Lien Creditor
(a) in connection with the exercise of any right or remedy (including any right
of set-off or recoupment) with respect to the Collateral, (b) in connection with
any insurance policy claim or any condemnation award (or deed in lieu of
condemnation) in respect of the Collateral, (c) from the collection or other
Disposition of, or realization on, the Collateral in any Enforcement Action or
(except as provided in Section 6.10) pursuant to any Insolvency Proceeding or
(d) in violation of this Agreement, shall be segregated and held in trust and
promptly paid over to the First Lien Agent, for the benefit of the First Lien
Creditors, in the same form as received, with any necessary endorsements.  The
First Lien Agent is authorized to make such necessary endorsements as agent for
the Second Lien Creditor.  This authorization is coupled with an interest and is
irrevocable until the Discharge of First Lien Obligations.  All  Collateral and
all





12




--------------------------------------------------------------------------------

Proceeds thereof received after the Discharge of First Lien Obligations shall be
segregated and held in trust for and forthwith paid over, in the kind or funds
and currency received, to the Second Lien Creditor for application to the Second
Lien Obligations (unless otherwise required by law or court order) and, after
the Discharge of Second Lien Obligations, to whomever may be lawfully entitled
thereto.

2.5

Release of Collateral Upon Enforcement Action or Permitted Sale or Disposition.
 If the First Lien Agent releases a Lien on all or any portion of the Collateral
in connection with:  (a) an Enforcement Action, (b) a sale in the ordinary
course pursuant to Section 363 of the Bankruptcy Code or other Bankruptcy Law,
the entry of an order of the Bankruptcy Court pursuant to Section 363 of the
Bankruptcy Code or any other analogous Bankruptcy Law, or in connection with the
confirmation of a plan of reorganization or arrangement in any Insolvency
Proceeding, or (c) a Disposition of any Collateral other than pursuant to an
Enforcement Action (whether or not there is an Event of Default under the First
Lien Documents), then any Lien of the Second Lien Creditor on such Collateral
will be, except as otherwise provided below, automatically and simultaneously
released to the same extent, and the Second Lien Creditor will be deemed to have
consented under the Second Lien Documents to such transaction free and clear of
the Second Lien Creditor’s security interest (it being understood that the
Second Lien Creditor shall still, subject to the terms of this Agreement, have a
security interest with respect to the Proceeds of such Collateral except to the
extent applied to First Lien Obligations) and to have waived the provisions of
the Second Lien Documents to the extent necessary to permit such transaction and
will promptly execute and deliver to the First Lien Agent such Release Documents
as the First Lien Agent requests to effectively release or confirm the release
of such Lien of the Second Lien Creditor and take such further actions as the
First Lien Agent shall reasonably require in order to release or terminate the
Second Lien Creditor’s Liens on such Collateral (or release any applicable
Obligor, including any Obligor that is an issuer of the equity that is the
subject of such transaction and any subsidiary thereof); provided that such
release will not occur without the consent of the Second Lien Creditor for (x)
an Enforcement Action, as to any Collateral the net cash Proceeds of the
Disposition of which will not be applied to permanently repay (or otherwise
reduce in the case of a “credit bid”) the First Lien Obligations or any DIP
Financing, (y) a Disposition (other than a Disposition described in (a) or (b)
above), if the Disposition is prohibited by a provision of the Second Lien
Credit Agreement other than solely as the result of the existence of a default
or event of default under the Second Lien Documents or (z) a release in
connection with any matter described in clause (b) above, if pursuant to court
order, (i) the Liens of the Second Lien Creditor would not attach to the net
Proceeds of the Disposition with the same priority and validity as the Liens
held by the Second Lien Creditor on such Collateral, with the Liens remaining
subject to the terms of this Agreement, or (ii) the net Proceeds of a
Disposition of Collateral received by First Lien Agent in excess of those
necessary to achieve the Discharge of First Lien Obligations would not be
distributed in accordance with the UCC and applicable law.

2.6

Power of Attorney.  The Second Lien Creditor hereby appoints the First Lien
Agent and any officer or agent of the First Lien Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full power and
authority in the place and stead of the Second Lien Creditor or in the First
Lien Agent’s own name, in the First Lien Agent’s discretion to take any action
and to execute any and all documents and instruments that may be reasonable and
appropriate for the purpose of carrying out the terms of Section 2.5, including
any endorsements





13




--------------------------------------------------------------------------------

or other instruments of transfer or release; provided, that the First Lien Agent
shall not be permitted to provide any consent described in the proviso to
Section 2.5 which is required of the Second Lien Creditor. This appointment is
coupled with an interest and is irrevocable until the Discharge of First Lien
Obligations or such time as this Agreement is terminated in accordance with its
terms.  No Person to whom this power of attorney is presented, as authority for
the First Lien Agent (or any officer or agent of the First Lien Agent) to take
any action or actions contemplated hereby, shall be required to inquire into or
seek confirmation from the Second Lien Creditor as to the authority of the First
Lien Agent (or any such officer or agent) to take any action described herein,
or as to the existence of or fulfillment of any condition to this power of
attorney, which is intended to grant to the First Lien Agent (or any officer or
agent of the First Lien Agent) the authority to take and perform the actions
contemplated herein.  

2.7

Waiver.  Each of the Secured Creditors (a) waives any and all notice of the
creation, renewal, extension or accrual of any of the Obligations under the
Documents and notice of or proof of reliance by the Secured Creditors upon this
Agreement and protest, demand for payment or notice except to the extent
otherwise specified herein and (b) acknowledges and agrees that the other
Secured Creditors have relied upon the Lien priority and other provisions hereof
in entering into the Documents and in making funds available to the Borrower
thereunder.

2.8

Notice of Interest In Collateral.  This Agreement is intended, in part, to
constitute an authenticated notification of a claim by each Secured Creditor to
the other Secured Creditors of an interest in the Collateral in accordance with
the provisions of Sections 9-611 and 9-621 of the UCC.

2.9

New Liens.   So long as the Discharge of First Lien Obligations shall not have
occurred, the parties hereto agree that no additional Liens shall be granted or
permitted on any asset of any Borrower or any other Obligor to secure any Second
Lien Obligation unless, subject to the terms of this Agreement, immediately
after giving effect to such grant or concurrently therewith, a senior and prior
Lien shall be granted on such asset to secure the First Lien Obligations.  So
long as the Discharge of Second Lien Obligations shall not have occurred, the
parties hereto agree that no additional Liens shall be granted or permitted on
any asset of any Borrower or any other Obligor to secure any First Lien
Obligation unless, subject to the terms of this Agreement, immediately after
giving effect to such grant or concurrently therewith, a junior and subordinated
Lien shall be granted on such asset to secure the Second Lien Obligations.  To
the extent that the foregoing provisions of this Section are not complied with
for any reason, without limiting any other rights and remedies available to the
First Lien Agent or the First Lien Creditors, the Second Lien Creditor agrees
that any amounts received by or distributed to any of them pursuant to or as a
result of Liens granted in contravention of this Section 2.9 shall be subject to
the terms of this Agreement, including the turnover provisions of Section 2.4.

2.10

Similar Liens and Agreements.  The Parties intend that the Collateral securing
all or any portion of the First Lien Obligations and the Collateral securing the
Second Lien Obligations be identical.  Accordingly, subject to the other
provisions of this Agreement, the Parties will use commercially reasonable
efforts to cooperate:

(a)

to determine, upon the reasonable written request of the First Lien Agent or the
Second Lien Creditor, the specific assets included in the Collateral securing
their





14




--------------------------------------------------------------------------------

respective Obligations, the steps taken to perfect the Liens thereon and the
identity of the Obligors;

(b)

to make the forms, documents, and agreements creating or evidencing the Liens of
the Secured Creditors in the Collateral materially the same, other than with
respect to the relative priority of the Liens created or evidenced thereunder,
the identity of the Secured Creditors benefitted thereby and other matters
contemplated by this Agreement; and

(c)

to provide that any Lien obtained by any Secured Creditor in respect of any
judgment obtained in respect of any Obligations shall be subject in all respects
to the terms of this Agreement.

Section 3.

Enforcement of Security.

3.1

Exercise of Remedies against Collateral.

(a)

Subject to subsection (b) below, until the Discharge of First Lien Obligations,
the First Lien Creditors will have the exclusive right to (1) commence and
maintain Enforcement Actions (including the rights to set-off or “credit bid”
their debt), (2) subject to Section 2.5, make determinations regarding the
release or disposition of, or restrictions with respect to, the Collateral, and
(3) otherwise enforce the rights and remedies of a secured creditor under the
UCC and other applicable law and the Bankruptcy Laws of any applicable
jurisdiction in such order and in such manner as the First Lien Creditors may
determine in their sole discretion without consulting with or obtaining the
consent of the Second Lien Creditor and regardless of whether any such exercise
is adverse to the interests of the Second Lien Creditor, except as otherwise
required pursuant to the UCC and other applicable law, subject to the relative
priorities described in Section 2.1.  In conducting any public or private sale
under the UCC, 10 days’ notice shall be deemed to be commercially reasonable
notice.  The First Lien Agent and the other First Lien Creditors may take
Enforcement Actions pursuant to the provisions of the First Lien Documents and
applicable law, all in such manner as they may determine in the exercise of
their sole discretion. Such Enforcement Actions may include the rights of an
agent appointed by them to sell or otherwise dispose of Collateral upon
foreclosure, to incur expenses in connection with such sale or disposition, and
to exercise all the rights and remedies of a secured creditor under the UCC and
of a secured creditor under the Bankruptcy Laws of any applicable jurisdiction.
 Except as provided in this Section 3.1 and Section 3.2 below, notwithstanding
any rights or remedies available to a Second Lien Creditor under any of the
Second Lien Documents, applicable law or otherwise, a Second Lien Creditor shall
not take any Enforcement Action.  Until the Discharge of First Lien Obligations,
each Second Lien Creditor (1) shall not take any action that would hinder any
exercise of remedies or the taking of any Enforcement Action under the First
Lien Documents, and (2) waives any right it may have as a junior lien creditor
or otherwise to object to the manner in which the First Lien Agent or the First
Lien Creditors may seek to take any Enforcement Action (including any right to
object to a First Lien Creditor accepting any Collateral in full or partial
satisfaction of First Lien Obligations under Section 9-620 of the UCC or any
applicable law in Canada), regardless of whether any action or omission by or on
behalf of the First Lien Agent and the First Lien Creditors is adverse to the
interest of the Second Lien Creditor.





15




--------------------------------------------------------------------------------



(b)

Notwithstanding the preceding Section 3.1(a), Second Lien Creditor may commence
and may continue an Enforcement Action with respect to a Second Lien Default
only if: (1) the Standstill Period with respect thereto shall have elapsed; (2)
the First Lien Agent is not then pursuing with commercially reasonable diligence
an Enforcement Action with respect to all or a material portion of the
Collateral (which would include the notification of account debtors to make
payments to the First Lien Agent or its agents and exercising dominion over any
cash or security accounts of any Obligor) or attempting with commercially
reasonable diligence to vacate any stay or prohibition against such exercise;
(3) any acceleration of the Second Lien Obligations has not been rescinded; and
(4) the applicable Obligor is not then a debtor in an Insolvency Proceeding.

3.2

Permitted Actions.  Notwithstanding Section 3.1(a), a Second Lien Creditor may
(a) file a proof of claim or statement of interest, vote on a plan of
reorganization (including a vote to accept or reject a plan of partial or
complete liquidation, reorganization, arrangement, composition, or extension),
and make other filings, arguments, and motions, with respect to the Second Lien
Obligations and the Collateral in any Insolvency Proceeding commenced by or
against any Obligor; (b) take action to create, perfect, preserve, or protect
(but not enforce) its Lien on the Collateral, so long as such actions are not
adverse to the priority status in accordance with this Agreement of Liens on the
Collateral securing the First Lien Obligations or the First Lien Creditors’
rights to exercise remedies or otherwise not in accordance with this Agreement;
(c) file necessary pleadings in opposition to a claim objecting to or otherwise
seeking the disallowance of a Second Lien Obligation or a Lien securing the
Second Lien Obligation; (d) join (but not exercise any control over) a judicial
foreclosure or Lien enforcement proceeding with respect to the Collateral
initiated by the First Lien Agent, to the extent that such action could not
reasonably be expected to interfere materially with the Enforcement Action, but
the Second Lien Creditor may not receive any Proceeds thereof unless expressly
permitted herein; (e) bid for or purchase Collateral at any public, private, or
judicial foreclosure upon such Collateral initiated by any First Lien Creditor,
or any sale of Collateral during an Insolvency Proceeding; provided that such
bid may not include a “credit bid” in respect of any Second Lien Obligations
unless the net cash Proceeds of such bid are otherwise sufficient to cause the
Discharge of First Lien Obligations and are applied to cause the Discharge of
the First Lien Obligations, in each case, at the closing of such bid; (f)
accelerate any Second Lien Obligations in accordance with the provisions of the
Second Lien Documents; and (g) seek adequate protection during an Insolvency
Proceeding to the extent expressly permitted by Section 6, in the case of each
of clauses (a) through (g) in a manner not inconsistent with the other terms of
this Agreement.   Except as expressly provided for herein, (1) no provision
hereof shall be construed to prohibit the payment by a Borrower of regularly
scheduled principal, interest and other amounts owed in respect of the Second
Lien Obligations so long as the receipt thereof is not the direct or indirect
result of any Enforcement Action, and (2) unless and until the Discharge of the
First Lien Obligations shall have occurred, the sole right of the Second Lien
Creditor with respect to the Collateral is to hold a lien on the Collateral
pursuant to the Second Lien Collateral Documents for the period and to the
extent granted therein and to receive a share of the Proceeds thereof, if any,
after the Discharge of the First Lien Obligations shall have occurred.

3.3

Collateral In Possession.  





16




--------------------------------------------------------------------------------



(a)

If the First Lien Agent has any Pledged Collateral in its possession or control,
then, subject to Section 2.1 and this Section 3.3, the First Lien Agent will
possess or control such Pledged Collateral as bailee or agent for perfection for
the benefit of the Second Lien Creditor as secured party, so as to satisfy the
requirements of sections 8-106(d)(3), 8-301(a)(2), 9-313(c) and 9-314(a) of the
UCC.  The First Lien Agent will have no obligation to any First Lien Creditor or
Second Lien Creditor to ensure that any Pledged Collateral is genuine or owned
by any of the Obligors or to preserve rights or benefits of any Person except as
expressly set forth in this Section 3.3.  In this Section 3.3, “control” has the
meaning given that term in sections 8-106 and 9-314 of the UCC.

(b)

The duties or responsibilities of the First Lien Agent under this Section 3.3
will be limited solely to possessing or controlling the applicable Pledged
Collateral as bailee or agent for perfection in accordance with this Section 3.3
and delivering such Pledged Collateral upon a Discharge of First Lien
Obligations, as provided in subsection (e) below.  The First Lien Agent makes no
representation or warranty as to whether the provisions of this Section 3.3 are
sufficient to perfect the security interest in any Collateral in which the First
Lien Agent has such possession or control.

(c)

If the Second Lien Creditor has any Pledged Collateral in its possession or
control, then, subject to Section 2.1 and this Section 3.3, the Second Lien
Creditor will promptly notify the First Lien Agent of its possession or control
of such Pledged Collateral and if requested by the First Lien Agent, deliver or
transfer such Pledged Collateral in its possession or control, together with any
necessary endorsements (which endorsements will be without recourse and without
any representation or warranty), to the First Lien Agent in such manner as the
First Lien Agent shall reasonably direct.  Until such delivery or transfer is
complete, the Second Lien Creditor shall possess or control such Pledged
Collateral as bailee or agent for perfection for the benefit of the First Lien
Agent as secured party, so as to satisfy the requirements of sections
8-106(d)(3), 8-301(a)(2), 9-313(c) and 9-314(a) of the UCC. The Second Lien
Creditor will have no obligation to any First Lien Creditor to ensure that any
Pledged Collateral is genuine or owned by any of the Obligors or to preserve
rights or benefits of any Person except as expressly set forth in this Section
3.3.  The First Lien Agent hereby waives and releases the Second Lien Creditor
from all claims and liabilities arising out of the Second Lien Creditor’s role
under this Section 3.3(c) as bailee or agent with respect to any Pledged
Collateral. The Second Lien Creditor makes no representation or warranty as to
whether the provisions of this Section 3.3(c) are sufficient to perfect the
security interest in any Collateral in which the Second Lien Creditor has such
possession or control.

(d)

The duties or responsibilities of the Second Lien Creditor under this Section
3.3 will be limited solely to possessing or controlling the Pledged Collateral
as bailee or agent for perfection in accordance with this Section 3.3 and
delivering the Pledged Collateral to the First Lien Agent promptly upon the
request by the First Lien Agent therefor.  The Second Lien Creditor makes no
representation or warranty as to whether the provision of this Section 3.3 are
sufficient to perfect the security interest in any Collateral in which the
Second Lien Creditor has such possession or control.

(e)

Upon the Discharge of First Lien Obligations, First Lien Agent will promptly
deliver or transfer (subject to the terms of any control agreement) control of
any





17




--------------------------------------------------------------------------------

Pledged Collateral in its possession or control, together with any necessary
endorsements (which endorsements will be without recourse and without any
representation or warranty), first, to the Second Lien Creditor if any Second
Lien Obligations remain outstanding, and second, to the applicable Obligor or
Obligors or, in the case of clauses first and second, as a court of competent
jurisdiction may otherwise direct.

3.4

Waiver of Marshalling and Similar Rights.  Until the Discharge of First Lien
Obligations, the Second Lien Creditor, to the fullest extent permitted by
applicable law, waives as to the First Lien Agent and each other First Lien
Creditor any requirement regarding, and agrees not to demand, request, plead or
otherwise claim the benefit of, any marshalling, appraisal, valuation or other
similar right that may otherwise be available under applicable law.

3.5

Insurance and Condemnation Awards.  Until the Discharge of First Lien
Obligations, and subject to the rights of the Obligors under the First Lien
Documents, the First Lien Agent will have the exclusive right to adjust
settlement for any losses covered by an insurance policy covering the
Collateral, and to approve an award granted in a condemnation or similar
proceeding (or a deed in lieu of condemnation) affecting the Collateral, and all
proceeds of such policy, award, or deed will be applied in accordance with
Section 2.4 and thereafter, if no Second Lien Obligations are outstanding, to
the payment to the owner of the subject property, such other Person as may be
entitled thereto, or as a court of competent jurisdiction may otherwise direct.

Section 4.

Covenants

4.1

Amendments to First Lien Documents.

(a)

The First Lien Creditors may at any time and from time to time and without
consent of or notice to the Second Lien Creditor, without incurring any
liability to the Second Lien Creditor and without impairing or releasing any
rights or obligations hereunder or otherwise, amend, restate, supplement,
modify, substitute, renew or replace any or all of the First Lien Documents;
provided that without the consent of the Second Lien Creditor, the First Lien
Creditors shall not amend, restate, supplement, modify, substitute, renew or
(except as provided in Section 6.2) Refinance any or all of the First Lien
Documents to (a) directly increase the interest rate margins on the First Lien
Obligations to an amount greater than 300 basis points per annum on a weighted
average basis above the applicable interest rate margins on the First Lien
Obligations in effect on the date hereof (excluding, without limitation,
fluctuations in underlying rate indices and imposition of a default rate of 2%
per annum), (b) extend the final maturity date of the First Lien Obligations,
(c) restrict the amendment of the Second Lien Documents except as set forth in
Section 4.2, (d) increase the principal portion of the First Lien Obligations in
excess of the Maximum First Lien Principal Amount, (e) modify a mandatory
prepayment provision relating to the sale of Vessels in a manner that allows
amounts that would otherwise be required to be used to prepay First Lien
Obligations to be retained by the Obligors to an amount greater than permitted
under the Second Lien Documents, or (f) modify a covenant that directly
restricts one or more Obligors from making payments under the Second Lien
Documents that would otherwise be permitted under the First Lien Documents as in
effect on the date hereof.





18




--------------------------------------------------------------------------------



(b)

Notwithstanding any provision contained in the Second Lien Documents to the
contrary, the Obligors, the First Lien Agent and the other First Lien Creditors
may at any time and from time to time without the consent of or notice to the
Second Lien Creditor and without violating any Second Lien Document or creating
any Second Lien Default, amend the payment waterfall provisions contained in the
First Lien Documents, create or add new tranches of First Lien Obligations,
and/or reallocate all or a portion of the First Lien Obligations to the
principal amount of one or more newly created loan tranches or facilities (which
new tranches or facilities shall constitute “First Lien Obligations” hereunder,
subject to the proviso below), each of which (and/or the Liens securing same)
may be contractually senior, junior or pari passu to the then existing or
thereafter arising First Lien Obligations (and/or the Liens securing same) and
contain such terms and provisions to be determined and agreed among the Obligors
(or any one or more of them), First Lien Agent, and relevant First Lien
Creditors; provided, however, that any such amendments, creations, additions,
reallocations and modifications shall be subject to the limitations set forth in
Section 4.1(a).




4.2

Amendments to Second Lien Documents.  Until the Discharge of First Lien
Obligations has occurred, and notwithstanding anything to the contrary contained
in the Second Lien Documents, the Second Lien Creditor shall not, without the
prior written consent of the First Lien Agent, amend, restate, supplement,
modify, substitute, renew or Refinance any or all of the Second Lien Documents
to (a) directly or indirectly increase the applicable interest rates in respect
of the Second Lien Obligations (excluding, without limitation, fluctuations in
underlying rate indices and imposition of a default rate of 2% per annum) by
more than 300 basis points per annum, (b) shorten the maturity or weighted
average life to maturity of the Second Lien Obligations, require that any
payment on the Second Lien Obligations be made earlier than the date originally
scheduled for such payment or that any commitment expire any earlier than the
date originally scheduled therefor, or add or make more restrictive any
mandatory prepayment, redemption, repurchase, sinking fund or similar
requirement, provided that the prior written consent of the First Lien Agent
shall not be required with respect to any modification which shortens the
maturity of the Second Lien Obligations upon the effectiveness of any change
made to shorten the maturity of the First Lien Obligations by an equivalent
period, (c) add or modify in a manner adverse to any Obligor or any First Lien
Creditor any covenant, agreement or event of default under the Second Lien
Documents (except to the extent necessary to conform to changes made to the
First Lien Documents, excluding changes related to the first priority status of
the First Lien Obligations), (d) restrict the amendment of the First Lien
Documents except as set forth in Section 4.1 or (e) increase the principal
amount of the Second Lien Obligations (other than, subject to clause (a) above,
as a result of interest thereon having been paid in-kind or capitalized).

4.3

Amendments to Collateral Documents.  If a First Lien Creditor and an Obligor
modify a First Lien Collateral Document, the modification will apply
automatically to any comparable provision of a Second Lien Collateral Document,
without the consent of the Second Lien Creditor and without any action by Second
Lien Creditor or any Obligor; provided that no such modification will (a) remove
or release the Lien of the Second Lien Creditor on the Collateral, except to the
extent that (1) the release is permitted hereunder and (2) there is a
corresponding release of the Lien of the First Lien Creditors on the Collateral,
(b) impose duties on the Second Lien Creditor without its consent, (c) permit
other Liens on the Collateral not permitted under the terms of the Second Lien
Documents other than as provided in Section 6, or





19




--------------------------------------------------------------------------------

(d) by its terms be adverse to the interest of the Second Lien Creditor to a
greater extent than the First Lien Creditors (other than by virtue of their
relative priorities and rights and obligations hereunder).

4.4

Prepayments.  Without the prior written consent of the First Lien Agent, no
Second Lien Creditor will take, demand or receive from any Obligor any
prepayment of principal (whether optional, voluntary, mandatory or otherwise or
by redemption, defeasance or other payment or distribution) with respect to any
Second Lien Obligations, except for mandatory prepayments in respect of
Dispositions of assets, the issuance or incurrence of Indebtedness, the issuance
of Stock or receipt of capital contributions and the existence of excess cash
flow, in each  case only to the extent expressly permitted by the terms of the
First Lien Documents.

4.5

Effect of Refinancing.

(a)

If the Discharge of First Lien Obligations is being effected through a
Refinancing; provided that (1) the First Lien Agent gives a notice of such
Refinancing to the Second Lien Creditor at least 5 Business Days prior to such
Refinancing (except as otherwise provided in Section 6.2) and (2) the credit
agreement and the other documents evidencing such new First Lien Obligations
(the “New First Lien Documents”) do not effect an amendment, supplement or other
modification of the terms of the First Lien Obligations in a manner that is
prohibited by Section 4.1, then (A) such Discharge of First Lien Obligations
shall be deemed not to have occurred for all purposes of this Agreement, (B) the
indebtedness under such Refinancing and all other obligations under the credit
documents evidencing such indebtedness (the “New First Lien Obligations”) shall
be treated as First Lien Obligations for all purposes of this Agreement, (C) the
New First Lien Documents shall be treated as the First Lien Documents and (D)
the agent under the New First Lien Documents (the “New First Lien Agent”) shall
be deemed to be the First Lien Agent for all purposes of this Agreement.  Upon
receipt of a notice of Refinancing under the preceding sentence, which notice
shall include the identity of the New First Lien Agent, the Second Lien Creditor
shall promptly enter into such documents and agreements (including amendments or
supplements to this Agreement) as the New First Lien Agent may reasonably
request in order to provide to the New First Lien Agent and the holders of the
New First Lien Obligations the rights and powers set forth herein; provided,
that the failure of the Second Lien Creditor to enter into such documents and
agreements shall not affect the rights of the party that consummates the
Refinancing to rely on and enforce the terms of this Agreement.  

(b)

If the Discharge of Second Lien Obligations is being effected through a
Refinancing; provided that (1) the Second Lien Creditor gives a notice of such
Refinancing to the First Lien Agent at least 5 Business Days prior to such
Refinancing and (2) the credit agreement and the other documents evidencing such
New Second Lien Obligations (the “New Second Lien Documents”) do not effect an
amendment, supplement or other modification of the terms of the Second Lien
Obligations in a manner that is prohibited by Section 4.2, then (A) such
Discharge of Second Lien Obligations shall be deemed not to have occurred for
all purposes of this Agreement, (B) the indebtedness under such Refinancing and
all other obligations under the credit documents evidencing such indebtedness
(the “New Second Lien Obligations”) shall be treated as Second Lien Obligations
for all purposes of this Agreement, (C) the New Second Lien





20




--------------------------------------------------------------------------------

Documents shall be treated as the Second Lien Documents and (D) any agent under
the New Second Lien Documents (the “New Second Lien Agent”) shall be deemed to
be the Second Lien Creditor for all purposes of this Agreement.  Upon receipt of
a notice of Refinancing under the preceding sentence, which notice shall include
the identity of the New Second Lien Agent, the First Lien Agent shall promptly
enter into such documents and agreements (including amendments or supplements to
this Agreement) as the New Second Lien Agent may reasonably request in order to
provide to the New Second Lien Agent the rights and powers set forth herein;
provided, that the failure of the First Lien Agent to enter into such documents
and agreements shall not affect the rights of the party that consummates the
Refinancing to rely on and enforce the terms of this Agreement.  

(c)

By their acknowledgement hereto, Obligors agree to cause the agreement, document
or instrument pursuant to which any New First Lien Agent or any New Second Lien
Agent is appointed to provide that the New First Lien Agent or New Second Lien
Agent, as applicable, agrees to be bound by the terms of this Agreement.

Section 5.

Second Lien Creditor’ Purchase Option.

5.1

Purchase Option.  If there is (a) an acceleration of the First Lien Obligations
in accordance with the First Lien Purchase Agreement or the First Lien Notes,
(b) an Event of Default arising from the failure of a Borrower to make any
payment in respect of principal, interest or fees (other than administrative
agency or collateral agency fees) under the First Lien Purchase Agreement or the
First Lien Notes that is not waived by the First Lien Creditors, within 45 days
of its occurrence, or (c) the commencement of an Insolvency Proceeding (each a
“Purchase Event”), then Second Lien Creditor may within 15 Business Days of
notice from the First Lien Agent pursuant to clause (a) or (b) above or within
15 Business Days of the first Purchase Event to occur under clause (c) above (as
the case may be, the “Purchase Deadline”), and not afterwards, purchase all, but
not less than all, of the First Lien Obligations (the “Purchase Obligations”)
for the Purchase Price.  Notwithstanding anything in the First Lien Documents to
the contrary, no consent of any Obligor to such purchase shall be required.
 Such purchase will (1) include all principal of, and all accrued and unpaid
interest, fees, and expenses in respect of, all First Lien Obligations, and all
other First Lien Obligations, outstanding at the time of purchase, (2) be made
pursuant to an “Assignment” (as such term is defined in the First Lien Purchase
Agreement, but including only those representations and warranties of the
Assignor thereunder as are specified in Section 5.6), whereby the Second Lien
Creditor will assume all f Obligations of the First Lien Creditors under the
First Lien Documents, and (3) otherwise be subject to the terms and conditions
of this Section 5.  Each First Lien Creditor will retain all rights to
indemnification provided in the relevant First Lien Documents for all claims and
other amounts relating to facts and circumstances relating to such First Lien
Creditor’s holdings of the First Lien Obligations (except to the extent such
claims and other amounts were included in the Purchase Price).  No amendment,
modification or waiver following any purchase under this Section 5 of any
indemnification provisions under the First Lien Documents shall be effective as
to any First Lien Creditor or any Affiliate or officer, director, employee or
other related indemnified person of such First Lien Creditor (“Indemnified First
Lien Person”) without the prior written consent of such Indemnified First Lien
Person, and such indemnification provisions shall continue in full force and
effect for the benefit of the Indemnified First Lien Persons whether or not any
First Lien Documents otherwise remain in





21




--------------------------------------------------------------------------------

effect. Notwithstanding the occurrence of a Purchase Event, the delivery of a
Purchase Notice or the existence or operation of the terms in this Section 5,
the First Lien Creditors may take or refrain from taking any Enforcement Action
at any time; provided, that following the delivery of a Purchase Notice, the
First Lien Creditors may only take an Enforcement Action to the extent set forth
in Section 5.2(b).

5.2

Purchase Notice.

(a)

The Second Lien Creditor will deliver a written notice (the “Purchase Notice”)
to the First Lien Agent no later than three Business Days before the Purchase
Deadline that (1) is signed by the Second Lien Creditor, (2) states that it is a
Purchase Notice under this Section 5, (3) states that the Second Lien Creditor
is irrevocably electing to purchase, in accordance with this Section 5, all of
the Purchase Obligations, and (4) designates a purchase date (the “Purchase
Date”) on which the purchase will occur, that is not later than the Purchase
Deadline. A Purchase Notice will be ineffective if it is received by the First
Lien Agent after the occurrence giving rise to the Purchase Event is waived,
cured, or otherwise ceases to exist.

(b)  Upon the First Lien Agent’s receipt of an effective Purchase Notice
conforming to this Section 5.2, the Second Lien Creditor will be irrevocably
obligated to purchase, and the First Lien Creditors will be irrevocably
obligated to sell, the First Lien Obligations in accordance with and subject to
this Section 5.  If so instructed by the Second Lien Creditor in the Purchase
Notice, the First Lien Creditors shall not complete any Enforcement Action
(other than (1) the exercise of control over any Obligor’s deposit or securities
accounts, (2) the collection of proceeds of accounts and payment intangibles,
and (3) Enforcement Actions taken under Exigent Circumstances), as long as the
purchase and sale of the First Lien Obligations provided for in this Section 5
shall have closed, and the First Lien Creditors shall have received payment in
full of the First Lien Obligations as provided for in Section 5.3, in each case
by the date designated as the Purchase Date in the Purchase Notice.  

5.3

Purchase Price.  The purchase price (“Purchase Price”) for the Purchase
Obligations will equal the sum of (a) the principal amount of all loans,
advances, or similar extensions of credit included in the Purchase Obligations,
and all accrued and unpaid fees  and interest thereon through the Purchase Date,
(b) all accrued and unpaid fees, expenses, indemnities, and other amounts owed
to the First Lien Creditors under the First Lien Documents on the Purchase Date,
and (c) amounts according to the good faith estimate of the First Lien Agent of
contingent obligations in respect of claims which are known to the First Lien
Agent or First Lien Creditors and which are reasonably expected by the First
Lien Agent to require the making of a payment under the First Lien Documents.  

5.4

Purchase Closing.  On the Purchase Date, the Second Lien Creditor will (a)
execute and deliver the Assignment, (b) pay the Purchase Price to First Lien
Agent by wire transfer of immediately available funds, and (c) execute and
deliver to the First Lien Agent a waiver and release of, and covenant not to sue
in respect of, all claims arising out of this Agreement, the relationship
between the First Lien Creditors and the Second Lien Creditor in connection with
First Lien Documents and the Second Lien Documents, and the transactions
contemplated hereby as a result of exercising the purchase option contemplated
by this Section 5.





22




--------------------------------------------------------------------------------



5.5

Actions After Purchase Closing.  Promptly after the closing of the purchase of
all Purchase Obligations, the First Lien Agent will distribute the Purchase
Price to the First Lien Creditors in accordance with the terms of the First Lien
Documents. The First Lien Agent shall promptly turn over all possessory
collateral to the Second Lien Creditor.  After the closing of the purchase of
all Purchase Obligations, the Second Lien Creditor may request that First Lien
Agent immediately resign as administrative agent and, if applicable, collateral
agent under the First Lien Transaction Documents, and First Lien Agent will
immediately resign if so requested.  Upon such resignation, a new administrative
agent and, if applicable, a new collateral agent will be elected or appointed in
accordance with the First Lien Transaction Documents.

5.6

No Recourse or Warranties; Defaulting Creditors.

(a)

The First Lien Creditors will be entitled to rely on the statements,
representations, and warranties in the Purchase Notice without investigation,
even if the First Lien Creditors are notified that any such statement,
representation, or warranty is not or may not be true.




(b)  The purchase and sale of the Purchase Obligations under this Section 5 will
be without recourse and without any representation or warranty whatsoever by the
First Lien Creditors, except that the First Lien Creditors shall represent and
warrant that on the Purchase Date, immediately before giving effect to the
purchase, (i) the First Lien Creditors own the Purchase Obligations free and
clear of all Liens, (ii) the principal of and accrued and unpaid interest on the
First Lien Obligations, and the fees and expenses thereof, are as stated in the
assignment agreement and (iii) each First Lien Creditor has the full right and
power to assign its First Lien Obligations and such assignment has been duly
authorized by all necessary corporate action by such First Lien Creditor.




The obligations of the First Lien Creditors to sell their respective Purchase
Obligations under this Section 5 are several and not joint and several. If a
First Lien Creditor breaches its obligation to sell its Purchase Obligations
under this Section 5 (a “Defaulting Creditor”), no other First Lien Creditor
will be obligated to purchase the Defaulting Creditor’s Purchase Obligations for
resale to the holders of the Second Lien Obligations.  A First Lien Creditor
that complies with this Section 5 will not be in default of this Agreement or
otherwise be deemed liable for any action or inaction of any Defaulting
Creditor, provided that nothing in this subsection (c) will affect the Second
Lien Creditor’s obligation to purchase all of the Purchase Obligations.




(d)  Each Obligor hereby consents to any assignment effected to the Second Lien
Creditor pursuant to this Section 5.

Section 6.

Bankruptcy Matters.

6.1

Bankruptcy.  This Agreement shall be applicable both before and after the filing
of any petition by or against any Obligor under the Bankruptcy Code or the
commencement of any other Insolvency Proceeding and all converted or succeeding
cases in respect thereof.  The relative rights of the First Lien Creditors and
the Second Lien Creditor in respect of any Collateral or Proceeds thereof shall
continue after the filing of such petition or commencement of





23




--------------------------------------------------------------------------------

such proceeding on the same basis as prior to the date of such filing or
commencement of such proceeding.  All references in this Agreement to any
Obligor will include such Person as a debtor-in-possession and any receiver,
trustee, trustee in bankruptcy, liquidator or other estate representative for
such Person in an Insolvency Proceeding.  This Agreement is a “subordination
agreement” under section 510(a) of the Bankruptcy Code and shall be enforceable
in any Insolvency Proceeding.

6.2

Post-Petition Financing.  Until the Discharge of First Lien Obligations, if an
Insolvency Proceeding has commenced, no Second Lien Creditor may, directly or
indirectly, contest, protest, or object to, and each Second Lien Creditor will
be deemed to have consented to, and hereby consents in advance to, (1) any use,
sale, or lease of “cash collateral” (as defined in section 363(a) of the
Bankruptcy Code), and (2) any Borrower or any other Obligor obtaining DIP
Financing if the First Lien Agent consents to such use, sale, or lease, or DIP
Financing; provided that (A) in the case of a DIP Financing, the Second Lien
Creditor is not required as a condition to such DIP Financing to release its
Lien on the Collateral as the same may exist at the time of such DIP Financing,
(B) the Second Lien Creditor, may seek adequate protection as permitted by
Section 6.3, (C) the Second Lien Creditor may object to the amount of any DIP
Financing if, after taking into account the principal amount of such DIP
Financing (after giving effect to any Refinancing or “roll-up” of First Lien
Obligations) on any date, the sum of the then outstanding principal amount of
any First Lien Obligations and the then outstanding principal amount of any DIP
Financing (including the unfunded commitments under such DIP Financing) would
exceed the Maximum First Lien Principal Amount, and (D) in the case of a DIP
Financing, the Liens securing such DIP Financing are pari passu with, or
superior in priority to, the then outstanding First Lien Obligations and the
Liens securing such First Lien Obligations, respectively.  The Second Lien
Creditor further agree that:  (i) adequate notice to the Second Lien Creditor
for such DIP Financing or use of cash collateral shall be deemed to have been
given to the Second Lien Creditor if the Second Lien Creditor receives notice in
advance of the hearing to approve such DIP Financing or use of cash collateral
on an interim basis and at least 5 Business Days in advance of the hearing to
approve such DIP Financing or use of cash collateral on a final basis, (ii) such
DIP Financing (and any First Lien Obligations) may be secured by Liens on all or
a part of the assets of the Obligors that shall be superior in priority to the
Liens on the assets of the Obligors held by any other Person, (iii) the Second
Lien Creditor consent to, and will, subordinate (and will be deemed hereunder to
have subordinated) their Liens (A) to the Liens securing such DIP Financing (the
“DIP Liens”) on the same terms (but on a basis junior to the Liens of the First
Lien Creditors) as the Liens of the First Lien Creditors are subordinated
thereto (and such subordination will not alter in any manner the terms of this
Agreement), (B) to any “replacement Liens” or Liens on additional collateral
granted to the First Lien Creditors as adequate protection of their interests in
the Collateral (the “Senior Adequate Protection Liens”) and (C) to any
professional fee or other “carve-out” agreed to by the First Lien Agent or the
other First Lien Creditors and (iv) any customary “carve-out” or other similar
administrative priority expense or claim consented to in writing by the First
Lien Agent (or granted pursuant to any order in any Insolvency Proceeding as to
which the First Lien Agent did not object), including, without limitation, break
up fees and expense reimbursement in connection with an auction of any assets of
any Obligor to be paid prior to or contemporaneously with the Discharge of First
Lien Obligations, will be deemed for purposes of Section 6.2 to be a use of cash
collateral or will otherwise be deemed consented to by the Second Lien Creditor.
 No Second Lien Creditor may, directly or indirectly, provide or propose, or
support any other Person in





24




--------------------------------------------------------------------------------

providing or proposing, DIP Financing to an Obligor; provided, that (x) if no
First Lien Creditor or Affiliate of a First Lien Creditor offers to provide DIP
Financing to the extent permitted under Section 6.2 on or before the date of the
hearing to approve DIP Financing, then a Second Lien Creditor may seek to
provide DIP Financing to such extent, so long as (i) no such DIP Financing
secured by Liens equal or senior in priority to the Liens securing any First
Lien Obligations shall include a “roll-up” of any Second Lien Obligations, (ii)
the First Lien Agent shall not be required as a condition to such DIP Financing
to release its Lien on the Collateral as the same may exist at the time of such
DIP Financing, (iii) any such DIP Financing shall provide adequate protection
acceptable to the First Lien Agent or as otherwise determined in an Insolvency
Proceeding, and (iv) such DIP Financing shall otherwise be extended in
accordance with the terms of this Agreement, and (y) First Lien Creditors may
object to any such proposed DIP Financing.

6.3

Adequate Protection

(a)

The Second Lien Creditor will not contest, protest, or object to (1) any request
by a First Lien Creditor for “adequate protection” under any Bankruptcy Law, (2)
an objection by a First Lien Creditor to a motion, relief, action, or proceeding
based on a First Lien Creditor claiming a lack of adequate protection, or (3)
any request by the First Lien Agent for relief from any stay or other relief
based upon a lack of adequate protection.

(b)

Notwithstanding the preceding Section 6.2, in an Insolvency Proceeding: (1)
 except as permitted in this Section 6.3, the Second Lien Creditor may not seek
or request adequate protection or relief from the automatic stay imposed by
section 362 of the Bankruptcy Code or any other applicable Bankruptcy Law, (2)
if a First Lien Creditor is granted Senior Adequate Protection Liens, then the
Second Lien Creditor may seek or request adequate protection in the form of a
Lien on the Collateral subject to the Senior Adequate Protection Liens (the
“Junior Adequate Protection Liens”), which Junior Adequate Protection Liens will
be subordinated to (A) the Liens securing the First Lien Obligations on the same
basis as the other Liens securing the Second Lien Obligations are subordinated
to the Liens securing First Lien Obligations under this Agreement, (B) to the
DIP Liens on the same terms (but on a basis junior to the Liens of the First
Lien Creditors) as the Liens of the First Lien Creditors are subordinated
thereto (and such subordination will not alter in any manner the terms of this
Agreement), and (C) any professional fee or other “carve-out” or other similar
administrative priority expense or claim, including, without limitation, break
up fees and expense reimbursement in connection with an auction of any assets of
any Obligor to be paid prior to or contemporaneously with the Discharge of First
Lien Obligations, agreed to by the First Lien Agent or the other First Lien
Creditors; provided that any failure of the Second Lien Creditor to obtain such
Junior Adequate Protection Liens shall not impair or otherwise affect the
agreements, undertakings and consents of the Second Lien Creditor hereunder; and
(3) if a First Lien Creditor is granted adequate protection in the form of a
claim under section 507(b) of the Bankruptcy Code or analogous claim under the
provisions of any other applicable Bankruptcy Law, then the Second Lien Creditor
may seek or request adequate protection in the form of a subordinate claim under
section 507(b) of the Bankruptcy Code or other provision.  Any claim by the
Second Lien Creditor under section 507(b) of the Bankruptcy Code will be
subordinate in right of payment to any claim of the First Lien Creditors (and
the lenders under any DIP Financing) under section 507(b) of the Bankruptcy Code
and any payment thereof will be deemed to be Proceeds of Collateral and the
Second Lien Creditor hereby waives its rights under section 1129(a)(9) of the





25




--------------------------------------------------------------------------------

Bankruptcy Code and consent and agree that such section 507(b) claims may be
paid under a plan of reorganization in any form having a value on the effective
date of such plan equal to the allowed amount of such claims.  The foregoing
sentence will apply mutatis mutandis to any analogous claims of the First Lien
Creditors and the Second Lien Creditor, respectively, under the provisions of
any other applicable Bankruptcy Law. Except as expressly set forth above, the
Second Lien Creditor shall not seek or request adequate protection in any
Insolvency Proceeding, and the First Lien Creditors may oppose any adequate
protection proposed to be made by any Obligor to the Second Lien Creditor.
 Furthermore, in the event that the Second Lien Creditor actually receives any
payment of (or through) adequate protection in any Insolvency Proceeding
(including any payment in respect of a claim granted under Section 5.07(b) of
the Bankruptcy Code), the same shall be segregated and held in trust and
promptly paid over to the First Lien Agent, for the benefit of the First Lien
Creditors, in the same form as received, with any necessary endorsements, and
the Second Lien Creditor hereby authorizes the First Lien Agent to make any such
endorsements as agent for the Second Lien Creditor (which authorization, being
coupled with an interest, is irrevocable) to be held or applied by the First
Lien Agent in accordance with the terms of the First Lien Documents until the
Discharge of First Lien Obligations shall have occurred before any of the same
may be retained by the Second Lien Creditor.  The Second Lien Creditor
irrevocably authorizes, empowers and directs any debtor, debtor in possession,
receiver, trustee, liquidator, custodian, conservator or other Person having
authority to pay or otherwise deliver all such payments to the First Lien Agent.

6.4

Sale of Collateral; Waivers.  Notwithstanding anything to the contrary contained
herein, the Second Lien Creditor will not contest, protest, or object, and will
be deemed to have consented pursuant to section 363(f) of the Bankruptcy Code
(or any other analogous Bankruptcy Law), to a Disposition of Collateral, or the
process or procedures for obtaining bids for and effecting a Disposition of
Collateral (including the right of the First Lien Creditors to credit bid and
the retention by the Obligors of professionals in connection with any potential
Disposition), or any motion or order in connection with any such Disposition,
process or procedures, under section 363 of the Bankruptcy Code (or any other
provision of the Bankruptcy Code or applicable Bankruptcy Law), if the First
Lien Agent consents to such Disposition, such process or procedures or such
motion or order; provided that (a) either (i) pursuant to court order, the Liens
of the Second Lien Creditor attach to the net Proceeds of the Disposition with
the same priority and validity as the Liens held by the Second Lien Creditor on
such Collateral, and the Liens remain subject to the terms of this Agreement, or
(ii) the net Proceeds of a Disposition of Collateral received by First Lien
Agent in excess of those necessary to achieve the Discharge of First Lien
Obligations are distributed in accordance with the UCC and applicable law, and
(b) the net cash Proceeds of any Disposition under Section 363(b) of the
Bankruptcy Code (or any other provision of the Bankruptcy Code or applicable
Bankruptcy Law), net of any reasonable and customary “carve-outs”, break up
fees, expense reimbursement and administrative claims, are permanently applied
to the DIP Financing or to the First Lien Obligations or are set aside for any
reasonable and customary wind-down, liquidation or similar costs in an amount
not to exceed $500,000 in the aggregate for all such Dispositions.
 Notwithstanding the foregoing, the Second Lien Creditor may raise any
objections to any such Disposition that could be raised by any creditor of the
Obligors whose claims were not secured by any Liens on such Collateral, provided
such objections are not inconsistent with any other term or provision of this
Agreement and are not based on the status of the Second Lien Creditor as secured
creditor (without limiting the foregoing, the Second Lien Creditor may not raise
any objections based on rights afforded by





26




--------------------------------------------------------------------------------

Sections 363(e) and (f) of the Bankruptcy Code to secured creditors (or by any
comparable provision of any Bankruptcy Law)) with respect to the Liens granted
to the Second Lien Creditor.

6.5

No Waiver.  Nothing in this Section 6 limits a First Lien Creditor from
objecting in an Insolvency Proceeding or otherwise to any action taken by the
Second Lien Creditor, including the Second Lien Creditor’s seeking adequate
protection (other than adequate protection for the Second Lien Creditor
expressly contemplated by Section 6.3), proposing a DIP Financing unless
permitted by Section 6.2 or asserting any of its rights and remedies under the
Second Lien Documents or otherwise.

6.6

Relief From the Automatic Stay.  Until the Discharge of First Lien Obligations,
the Second Lien Creditor may not seek relief from the automatic stay or any
other stay in an Insolvency Proceeding in respect of the Collateral without the
First Lien Agent’s prior written consent or oppose any request by the First Lien
Agent for relief from such stay.  

6.7

Waiver.  The Second Lien Creditor waives (a) any claim it may now or hereafter
have arising out of the First Lien Creditors’ election in any proceeding
instituted under Chapter 11 of the Bankruptcy Code of the application of Section
1111(b)(2) of the Bankruptcy Code, out of any cash collateral or financing
arrangement or out of any grant of security interest in the Collateral in any
Insolvency Proceeding, (b) any right to assert or enforce any claim under
section 506(c) or 552 of the Bankruptcy Code as against First Lien Creditors or
any of the Collateral to the extent securing the First Lien Obligations, or (c)
any claim they may have, pursuant to any other applicable Bankruptcy Law, which
is analogous to any claim described in (a) or (b).  

6.8

Avoidance Issues; Reinstatement.  If a First Lien Creditor or the Second Lien
Creditor receives payment or property on account of a First Lien Obligation or
Second Lien Obligation, and the payment is subsequently invalidated, avoided,
declared to be fraudulent, reviewable or preferential, set aside, or otherwise
required to be transferred to a trustee, receiver, or an Obligor or an the
estate of an Obligor (a “Recovery”), then, to the extent of the Recovery, the
First Lien Obligations or Second Lien Obligations intended to have been
satisfied by the payment will be reinstated as First Lien Obligations or Second
Lien Obligations, as applicable, on the date of the Recovery, and no Discharge
of First Lien Obligations or Discharge of Second Lien Obligations, as
applicable, will be deemed to have occurred for all purposes hereunder. If this
Agreement is terminated prior to a Recovery, this Agreement will be reinstated
in full force and effect, and such prior termination will not diminish, release,
discharge, impair, or otherwise affect the obligations of the Secured Creditors
from the date of reinstatement. Upon any such reinstatement of First Lien
Obligations, the Second Lien Creditor will deliver to First Lien Agent any
Collateral or Proceeds thereof received between the date of Discharge of First
Lien Obligations and the Recovery.  The Second Lien Creditor may not benefit
from a Recovery, and any distribution made to the Second Lien Creditor as a
result of a Recovery will be paid over to the First Lien Agent for application
to the First Lien Obligations in accordance with this Agreement.

6.9

Certain Voting Rights.  The Second Lien Creditor shall not, without the consent
of the First Lien Agent, directly or indirectly propose, support or vote in
favor of any a plan of





27




--------------------------------------------------------------------------------

reorganization or arrangement or similar dispositive restructuring plan in
connection with an Insolvency Proceeding that provides for treatment of the
First Lien Creditors, the First Lien Obligations, the Second Lien Creditor or
the Second Lien Obligations in a manner, or that is otherwise, inconsistent with
this Agreement.

6.10

Reorganization Securities.  Nothing in this Agreement prohibits or limits the
right of the Second Lien Creditor to receive and retain(a) any debt or equity
securities that are issued by a reorganized debtor pursuant to a plan of
reorganization or similar dispositive restructuring plan in connection with an
Insolvency Proceeding, provided that any debt or equity securities received
prior to the Discharge of First Lien Obligations by the Second Lien Creditor on
account of a Second Lien Obligation that constitutes a distribution from or on
account of the Collateral, an interest in Collateral or the value of Collateral,
whether such distribution is made in respect of a “secured claim” within the
meaning of section 506(b) of the Bankruptcy Code  or (except as provided below)
otherwise, will be paid over or otherwise transferred to the First Lien Agent
for application in accordance with this Agreement, unless such distribution is
made under a plan that is consented to by the affirmative vote of all classes
composed of the secured claims of the First Lien Creditors (and such classes do
not include the claims of any creditors other than First Lien Creditors), or (b)
any Distribution received by the Second Lien Creditor pursuant to a plan of
reorganization or arrangement or similar dispositive restructuring plan in
connection with an Insolvency Proceeding in respect of any claim classified
under such plan as an unsecured claim in accordance with section 506(a)(1) of
the Bankruptcy Code (or analogous Bankruptcy Law).

6.11

Post-Petition Interest.  

(a)

The Second Lien Creditor shall not oppose or seek to challenge any claim by the
First Lien Agent or any other First Lien Creditor for allowance in any
Insolvency Proceeding of First Lien Obligations consisting of post-petition
interest, fees or expenses, or the payment of any such amount during the
pendency of such proceedings, to the extent of the value of the Lien on the
Collateral of the First Lien Creditors, without regard to the existence of the
Lien of the Second Lien Creditor.

(b)

Neither the First Lien Agent nor any other First Lien Creditor shall oppose or
seek to challenge any claim by the Second Lien Creditor for allowance in any
Insolvency Proceeding of Second Lien Obligations consisting of post-petition
interest, fees or expenses to the extent of the value of the Lien on the
Collateral of the Second Lien Creditor (after taking into account the Lien of
the First Lien Creditors on the Collateral and the extent of the First Lien
Obligations, including any post-petition interest, fees or expenses included in
such First Lien Obligations).

6.12

Separate Grants of Security and Separate Classification.  The Second Lien
Creditor acknowledges and agrees that (a) the grants of Liens pursuant to the
First Lien Documents and the Second Lien Documents constitute two separate and
distinct grants of Liens and (b) because of their differing rights in the
Collateral, the Second Lien Obligations are fundamentally different from the
First Lien Obligations and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency Proceeding.  The Second Lien
Creditor shall not seek in any Insolvency Proceeding to be treated as part of
the same class of creditors as the First Lien Creditors and shall not oppose any
pleading or motion by the First





28




--------------------------------------------------------------------------------

Lien Creditors for the First Lien Creditors and the Second Lien Creditor to be
treated as separate classes of creditors.  Notwithstanding the foregoing, if it
is held that the First Lien Obligations and the Second Lien Obligation
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then the Second Lien Creditor hereby acknowledge and
agree that all distributions shall be made as if there were separate classes of
senior and junior secured claims against the Obligors in respect of the
Collateral, with the effect being that, to the extent that the aggregate value
of the Collateral exceeds the amount of the First Lien Obligations incurred and
accrued before the commencement of any Insolvency Proceeding, the First Lien
Creditors shall be entitled to receive, in addition to amounts distributed to
them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of post-petition interest, and fees, costs and charges
incurred subsequent to the commencement of the applicable Insolvency Proceeding
before any distribution is made in respect of any of the claims held by the
Second Lien Creditor.  The Second Lien Creditor hereby agree to turn over to the
First Lien Creditors amounts otherwise received or receivable by them to the
extent necessary to effectuate the intent of the preceding sentence, even if
such turnover has the effect of reducing the claim or recovery of the Second
Lien Creditor.

6.13

Rights as Unsecured Lenders.  In any Insolvency Proceeding, the Second Lien
Creditor may exercise any rights and remedies that could be exercised by an
unsecured creditor in accordance with the terms of the Second Lien Documents and
applicable law, in each case in a manner not inconsistent with the terms of this
Agreement.

Section 7.

Representations and Warranties.

7.1

Representations and Warranties of Each Party.  Each party hereto represents and
warrants to the other parties hereto as follows:  

(a)  Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to execute and deliver this Agreement and perform its obligations
hereunder.

(b)  This Agreement has been duly executed and delivered by such party and
constitutes a legal, valid and binding obligation of such party, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, receivership, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

(c)  The execution, delivery and performance by such party of this Agreement
(i) do not require any consent or approval of, registration or filing with or
any other action by any governmental authority and (ii) will not violate any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents or by-laws of such party or any
order of any governmental authority or any provision of any material indenture,
material agreement or other material instrument binding upon such party.





29




--------------------------------------------------------------------------------



7.2

Representations and Warranties of First Lien Agent

.  The First Lien Agent represents and warrants to the Second Lien Creditor that
it has been authorized by the First Lien Investors to enter into this Agreement.

Section 8.

Miscellaneous.

8.1

Termination.  Subject to Section 4.5, this Agreement shall terminate and be of
no further force and effect upon the first to occur of (a) the Discharge of
First Lien Obligations or (b) the Discharge of Second Lien Obligations.

8.2

Successors and Assigns; No Third Party Beneficiaries.

(a)

This Agreement shall be binding upon each Secured Creditor and its respective
successors and assigns and shall inure to the benefit of each Secured Creditor
and its respective successors, participants and assigns. However, no provision
of this Agreement shall inure to the benefit of any other Person, including a
trustee, debtor-in-possession, creditor trust or other representative of an
estate or creditor of any Borrower, or other Obligor, including where such
estate or creditor representative is the beneficiary of a Lien on Collateral by
virtue of the avoidance of such Lien in an Insolvency Proceeding.  If the First
Lien Agent resigns or is replaced pursuant to the First Lien Purchase Agreement,
its successor will be a party to this Agreement with all the rights, and subject
to all the obligations, of this Agreement.  Notwithstanding any other provision
of this Agreement, this Agreement may not be assigned to any Person except as
expressly contemplated herein.

(b)

Each Secured Creditor reserves the right to grant participations in, or
otherwise sell, assign, transfer or negotiate all or any part of, or any
interest in, their respective Obligations.  No Secured Creditor shall be
obligated to give any notices to or otherwise in any manner deal directly with
any participant in the Obligations and no participant shall be entitled to any
rights or benefits under this Agreement, except through the Secured Creditor
with which it is a participant.

(c)

In connection with any participation or other transfer or assignment, a Secured
Creditor shall disclose to such participant or other transferee or assignee the
existence and terms and conditions of this Agreement and require that such
participant or other transferee or assignee agree in writing to be bound by the
terms of this Agreement.  The Second Lien Creditor agrees that the Second Lien
Credit Agreement and each Second Lien Collateral Document will include the
following legend (or language to a similar effect approved by the First Lien
Agent):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Second Lien Creditor pursuant to or in connection with this
Agreement, the terms of [any Security Document] [this Agreement], and the
exercise of any right or remedy by the Second Lien Creditor [t]hereunder are
subject to the provisions of the Intercreditor Agreement dated as of March __,
2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”), among BAM Administrative Services





30




--------------------------------------------------------------------------------

LLC, as the First Lien Agent, and DMRJ Group LLC, as Second Lien Creditor.  In
the event of any conflict between the terms of the Intercreditor Agreement and
this agreement [or any Security Document], the terms of the Intercreditor
Agreement shall control.”

8.3

Notices.  All notices and other communications provided for hereunder shall be
in writing and shall be mailed, sent by overnight courier, telecopied or
delivered, as follows:

(a)

if to the First Lien Agent, to it at the following address:

BAM Administrative Services LLC
1370 Avenue of the Americas, 32nd Floor
New York, New York  10019
Attention:  David Levy
Telephone:  (212) 260-5050
Telecopier:  (212) 260-5051




(b)

if to the Second Lien Creditor, to it at the following address:

DMRJ Group, LLC

c/o Platinum Partners Value Arbitrage Fund , L.P.

152 West 57th Street, 4th Floor

New York, New York  10019

Attention:  Daniel I. Small

Telephone:  (212) 582-0500

Telecopier:  (212) 582-2424




with a copy to:

Blank Rome LLP

The Chrysler Building

405 Lexington Avenue

New York, NY 10174

Attention:  Eliezer M. Helfgott

Telephone:  (212) 885-5431

Telecopier:  (917) 332-3065




or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties complying as to delivery with the terms
of this Section 7.3.  All such notices and other communications shall be
effective (1) if sent by registered mail, return receipt requested, when
received, (2) if sent by facsimile, when transmitted and a confirmation is
received, provided that the same is on a Business Day and, if not, on the next
Business Day or (3) if delivered by messenger or overnight courier, upon
delivery, provided that the same is on a Business Day and, if not, on the next
Business Day.





31




--------------------------------------------------------------------------------





8.4

Counterparts.  This Agreement may be executed by the parties hereto in several
counterparts, and each such counterpart shall be deemed to be an original and
all of which shall constitute together but one and the same agreement.



8.5

GOVERNING LAW.   THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.



8.6

CONSENT TO JURISDICTION AND VENUE.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW
YORK LOCATED IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, OR OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE FIRST LIEN AGENT ON BEHALF OF THE FIRST
LIEN CREDITORS AND THE SECOND LIEN CREDITOR HEREBY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS.  THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING IN SUCH JURISDICTIONS.  



8.7

MUTUAL WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES TRIAL
BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER FOUNDED IN
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT, AS APPLICABLE, BY THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 7.7.

8.8

Amendments.  No amendment or waiver of any provision of this Agreement, and no
consent to any departure by any Person from the terms hereof, shall in any event
be effective unless it is in writing and signed by the Second Lien Creditor and
the First Lien Agent, with the consent required under the First Lien Purchase
Agreement.  In no event shall the consent of any Obligor be required in
connection with any amendment or other modification of this Agreement.

8.9

No Waiver.  No failure or delay on the part of any Secured Creditor in
exercising any power or right under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power or right
preclude any other or further exercise thereof or the exercise of any other
power or right.





32




--------------------------------------------------------------------------------



8.10

Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provisions in any other jurisdiction.

8.11

Further Assurances.  Each party hereto agrees to cooperate fully with each other
party hereto to effectuate the intent and provisions of this Agreement and, from
time to time, to take such further action and to execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
First Lien Agent or Second Lien Creditor may reasonably request to effectuate
the terms of and the Lien priorities contemplated by this Agreement.

8.12

Headings.  The section headings contained in this Agreement are and shall be
without meaning or content whatsoever and are not part of this Agreement.

8.13

Credit Analysis.  The Secured Creditors shall each be responsible for keeping
themselves informed of (a) the financial condition of the Obligors and all other
endorsers, obligors or guarantors of the  Obligations and (b) all other
circumstances bearing upon the risk of nonpayment of the Obligations, and have
made and shall continue to make, independently and without reliance upon each
other, their own credit analysis and decision in entering into the First Lien
Documents and Second Lien Documents to which they are parties and taking or not
taking any action thereunder.  No Secured Creditor shall have any duty to advise
any other Secured Creditor of information known to it regarding such condition
or any such other circumstances, and no disclosure of any such information shall
create any obligation to provide any further information or be deemed to
constitute or require any representation or warranty from the disclosing Secured
Party regarding that or any other information.  No Secured Creditor assumes any
liability to any other Secured Creditor or to any other Person with respect to:
 (i) the financial or other condition of Obligors and all other endorsers,
obligors or guarantors of the  Obligations, (ii) the enforceability, validity,
value or collectability of the Obligations, any Collateral therefor or any
guarantee or security which may have been granted in connection with any of the
Obligations,  (iii) any Obligor’s title or right to transfer any Collateral or
security or (iv) any other circumstance that might bear on the risk of
nonpayment of any Obligations.

8.14

Waiver of Claims.  To the maximum extent permitted by law, each party hereto
waives any claim it might have against any Secured Creditor with respect to, or
arising out of, any action or failure to act or any error of judgment or
negligence, mistake or oversight whatsoever on the part of any other party
hereto or their respective directors, officers, employees or agents with respect
to any exercise of rights or remedies under the Documents or any transaction
relating to the Collateral in accordance with this Agreement.  None of the
Secured Creditors, nor any of their respective directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or, except as specifically provided in
this Agreement, shall be under any obligation to Dispose of any Collateral upon
the request of any Obligor or any Secured Creditor or any other Person or to
take any other action whatsoever with regard to the Collateral or any part
thereof.

8.15

Conflicts.  In the event of any conflict between the provisions of this
Agreement and the provisions of the Documents, the provisions of this Agreement
shall govern.





33




--------------------------------------------------------------------------------



8.16

Specific Performance.  Each of the First Lien Agent and the Second Lien Creditor
may demand specific performance of this Agreement and, on behalf of itself and
the respective other Secured Creditors, hereby irrevocably waives any defense
based on the adequacy of a remedy at law and any other defense that might be
asserted to bar the remedy of specific performance in any action which may be
brought by the respective Secured Creditors.  The rights and remedies provided
in this Agreement will be cumulative and not exclusive of other rights or
remedies provided by law.

8.17

Indirect Action.  Unless otherwise expressly stated, if a Party may not take an
action under this Agreement, then it may not take that action indirectly, or
take any action assisting or supporting any other Person in taking that action
directly or indirectly. “Taking an action indirectly” means taking an action
that is not expressly prohibited for the Party but is intended to have
substantially the same effects as the prohibited action.

8.18

Provisions Solely to Define Relative Rights.  The provisions of this Agreement
are and are intended solely for the purpose of defining the relative rights of
the Secured Creditors.  None of the Obligors or any other creditor thereof shall
have any rights hereunder, and none of the Obligors may rely on the terms
hereof.  Nothing in this Agreement is intended to or shall impair the
obligations of Obligors, which are absolute and unconditional, to pay the First
Lien Obligations and the Second Lien Obligations as and when the same shall
become due and payable in accordance with their respective, or to affect the
relative rights of the lenders of any Obligor, other than the relative rights
between the First Lien Agent and the First Lien Creditors, on the one hand, and
the Second Lien Creditor, on the other.

8.19

Subrogation.  If a Second Lien Creditor pays or distributes cash, property, or
other assets to a First Lien Creditor under this Agreement, the Second Lien
Creditor will be subrogated to the rights of the First Lien Creditor with
respect to the value of the payment or distribution, provided that the Second
Lien Creditor waives all rights of subrogation arising hereunder or otherwise in
respect of any such payment or distribution until the Discharge of First Lien
Obligations.  Such payment or distribution will not reduce the Second Lien
Obligations.

8.20

Entire Agreement.  This Agreement and the Documents embody the entire agreement
of the Obligors, the First Lien Agent, the First Lien Creditors and the Second
Lien Creditor with respect to the subject matter hereof and thereof and
supersede all prior agreements and understandings relating to the subject matter
hereof and thereof and any draft agreements, negotiations or discussions
involving any Obligor and any of the First Lien Agent, the First Lien Creditors
and the Second Lien Creditor relating to the subject matter hereof.

8.21

Survival.  All covenants, agreements, representations and warranties made by any
party in this Agreement shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of this
Agreement.  The terms of this Agreement shall survive, and shall continue in
full force and effect, in any Insolvency Proceeding.  The Second Lien Creditor
hereby waives any and all rights the Second Lien Creditor may now or hereafter
have under applicable law to revoke this Agreement or any of the provisions of
this Agreement.





34




--------------------------------------------------------------------------------



8.22

Intercompany Indebtedness.  By their execution thereof, each of the Obligors
hereby covenants and agrees that all Indebtedness owing by any Obligor to any
other Obligor is hereby expressly subordinated, to the extent and in the manner
immediately hereinafter set forth, in right of payment to the prior payment in
full in cash of all First Lien Obligations and all Second Lien Obligations.  For
all purposes hereof, a payment or distribution on account of such intercompany
Indebtedness may consist of cash, property or securities, by set-off or
otherwise, and a payment or distribution on account of such intercompany
Indebtedness shall include, without limitation, any redemption, purchase or
other acquisition of such intercompany Indebtedness.  The subordination
provisions herein set forth are made for the benefit of the holders of the First
Lien Obligations and the Second Lien Obligations, and such holders may proceed
to enforce such provisions.




[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]








35




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

FIRST LIEN AGENT:




BAM ADMINISTRATIVE SERVICES LLC, as First Lien Agent







By:  /s/ David Levy
Name:
Title:







SECOND LIEN CREDITOR:




DMRJ GROUP LLC, as Second Lien Creditor







By:  /s/ Daniel Small
Name: Daniel Small
Title: Managing Director

















--------------------------------------------------------------------------------










Each of the undersigned hereby acknowledges and agrees to the foregoing terms
and provisions.




CREDIT PARTIES:




IMPLANT SCIENCES CORPORATION







By:  /s/ Glenn D. Bolduc

Name: Glenn D. Bolduc

Title: President and Chief Executive Officer




C ACQUISITION CORP.







By:  /s/ Glenn D. Bolduc

Name: Glenn D. Bolduc

Title: President




ACCUREL SYSTEMS INTERNATIONAL CORPORATION







By:  /s/ Glenn D. Bolduc

Name: Glenn D. Bolduc

Title: President




IMX ACQUISITION CORP.







By:  /s/ Glenn D. Bolduc

Name: Glenn D. Bolduc

Title: President









